IN THE UNITED STATES DISTRICT COURT
FOR THE I)ISTRICT OF DELAWARE

 

DONALD D. PARKELL,

Plaintiff,
v. C.A. No. 14-446-LPS
CHRISTOPHER SENATO, er al., `

Defendants.

 

Beth MOSkOW-Schnoll, William J. Burton, BALLARD SPAHR LLP, Wilm`mgton, DE

Attorneys for Plaintiffs.

Joseph C. Handlon, STATE OF DELAWARE DEPARTMENT OF JUSTICE, Wilmington, DE

Attorneys for Defendants.

 

 

MEMORANDUM OPINION

March 31, 2019
Wilmington, Delaware

 

ST§R;:;J;/;istrict Judge:

Plaintiff Donald Parkeil, an inmate at the James T. Vaughn Correctional Center (“VCC”)
in Sniyrna, Delaware, filed this action in April 2014 against three of the VCC’s officials: Food
Services Administrator Christopher Senato, Chaplain Frank Pennell, and inmate Grievance
Coordinator Matthew Dutton. Plaintiff alleged that Senato, Pennell, and Dutton denied him
equal protection of the law and violated his rights protected by the First Amendment and the
Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 200000
er seq., by failing to timely provide him With a kosher diet. Plaintiff sought an injunction to
compel the Delaware Department of Correction (“D()C”) to provide him a kosher diet, as Well as
damages against the three officials for violating his constitutional rights Matthew Dutton has
since been dismissed from the case. (D.l. 56)

Presently before the Court are cross-motions for summary judgment filed by Plaintiff and
by remaining defendants Senato and Penneil (“Defendants”). (D.i. 94, 97) For the reasons set
forth belovv, the Court Will grant in part and deny in part both of the motions
I. BACKGR()UNDl

Prior to July 2012, DOC operational procedures required inmates Who desired a food
preference for religious reasons to contact the chaplain in Writing. (D.I. 45 EX. B at SOP A083,

DOCOlS) In Juiy 2012, that procedure Was changed by Way of DOC Policy No. 5.3,2 Which

 

1 A detailed description of the factual background of this case is provided in the Memorandum
Opinion addressing the parties’ earlier motions for summary judgment (D.i. 68 at 1-8)

2 Poiicy No. 5.3 provided for both practicing and non-practicing JeWish inmates to receive
kosher meais. (See D.I. 45 EX. B at Poiicy No. 5.3, DOC014) Practicing inmates received
kosher meals every day, but non»practicing inmates received kosher meals only during holiday
observances. (Id.)

 

 

provided that an inmate seeking a religious diet must self~report a religious faith, complete and
sign a Religious Diet Participation Agreement, have it signed by security staff, and submit it
directly to the Food Services unit. (D.i. 45 Ex. B at Poliey No. 5.3, DOC014) Once received by
the Food Services unit, the inmate would be provided the appropriate meal within 24 to 48 hours.
(See ic'¢'.)

When Plaintiff began his incarceration at VCC in January 2014, his intake form listed
him as “Roman Catholic.” (D.I. 2 Ex. 2) In February 2014, however, Plaintiff contacted the
VCC chapel office seeking to change his faith records to Judaism3 and to receive a kosher diet.
(D.I. 2 EX. 2', D.I. 45 Ex. B at DOC026) After receiving Plaintiff"s request, Chaplain Pennell
replied on February 20, asking Plaintiff if he was of Jewish descent or if he had contacted a rabbi
to discuss the process of converting to Judaism. (Id. at DOC025) Pennell told Plaintiff that once
he answered the questions, Pennell Wouid send the Change of Faith forrn. (Id.) Plaintiff replied
the following day, and Pennell sent Plaintiff the form on February -25, 2014. (Id. at DOC02l-24)
Plaintiff completed and submitted the form on February 28, 2014. Plaintiff’ s request to be listed
as Jewish was then approved on March 3, 2014. (Id. at DOC017, 020-21)

On February 20, 2014 - prior to completing the Change of Faith Form ~ Plaintiff wrote to
Defendant Food Services Administrator Senato requesting a kosher diet. (D.i. 45 Ex. C at
DOC009; D.I. 64-2 at 57) But on March 10, 2014 ~ after the Change of Faith form had been

approved ~ Plaintiff received a memorandum from Senato advising Plaintiff that in order to

 

3 As noted by the Third Circuit, “Parkell has consistently self-identified throughout this litigation
as ‘Jewish/Wicca.’” Parkell v. Senaro, Parkell v. Senaro, 704 F. App’x 122, 124 n.l (3d Cir.
2017). His complaint alleges that while he “believe[s] in the Jewish interpretation of God,
morality, law, nature,” he also holds “one irreconcilable belief” which, he contends, “will not
allow a Rabbi to recognize Iny faith as Jewish, the belief in a dualistic deity.” Id.

2

 

receive kosher meals, Plaintiff needed a rabbi to verify that he was Orthodox Jewish. (D.I. 2 Ex.
1) The following day, Plaintiff submitted a grievance to Inmate Grievance Coordinator Dutton
requesting a kosher diet, but his grievance was returned unprocessed as improperly seeking a
“request.” (D.I. 2 EX. 3) Dutton directed Plaintiff to write to Chaplain Pennell with the request
([d.)

Rather than reach out to Pennell for at ieast the second time, on March 28, 2014 Plaintiff
submitted a Religious Diet Participation Agreement, identifying himself as “kosher practicing.”
(D.I. 45 Ex. C at DOCOOS) Plaintiff commenced this action 11 days later, on April 8, 2014.
(D.I. 2) Six days after that, on April 17, 2014, DOC security staff signed his Religious Diet
Participation Agreement. (See D.i. 45 Ex. C at DOCOOS)

Despite having a signed Religious Diet Participation Agreement as of April 2014, DOC
denied Plaintiff a kosher diet for two more years. (D.I. 53) At one point, Plaintiff sent a letter
(which is undated) to Defendant Senato again requesting that he receive kosher meals, and
another undated letter to Pennell discussing his difficulties trying to secure kosher meals (D.l.
45 EX. C at DOC007; Ex. H) lt was not until Aprii 6, 2016 »~ when, according to Senato, DOC’s
new policy allowed non~Jewish inmates to receive kosher meals as long as they held a sincere
religious belief - that Plaintiff began receiving kosher meals. (D.l. 64»1) Plaintiff,
consequently, voluntarily dismissed his request for injunctive relief. (D.l. 52, 53, 56)

As for the remaining claims, by order entered on July 27, 2016, the Court granted in part
Defendants’ motion for summary judgment after concluding that Inmate Grievance Coordinator
Dutton lacked sufficient personal involvement in the decision to deny Plaintiff a kosher diet and
that Plaintiff`s RLUIPA claim was moot because he had voluntarily dismissed his request for
injunctive relief. (D.I. 55, 56) ln a subsequent Decernber 13, 2016 order, the Court granted

3

 

 

 

Defendants’ motion for summary judgment on the remaining equal protection and First
Amendment claims, concluding that Defendants were entitled to qualified immunity (D.I. 68)
Plaintiff appealedl

On appeal, the Third Circuit affirmed the luly 2016 order, but reversed and vacated the
portion of the December 2016 order affording Defendants qualified immunity on Plaintiff" s First
Amendment claim.4 (D.I. 75) While this Court had reasoned that qualified immunity applied
because Plaintiff" s novel religious beliefs5 would leave “reasonable officials [with] no reason to
believe that their conduct was unlawful” (D.I. 68), the Third Circuit concluded that “‘officials
can still be on notice that their conduct violates established law even in novel factual
circumstances.”’ Parkell v. Senato, 704 F. App’x 122, 126 (3d Cir. 2017) (quoting Hope v.
Pelzer, 536 U.S. 730, 741 (2002)).

On remand,6 both parties again move for summary judgment on the one remaining claim:
Plaintiff’s First Amendment claim. Plaintiff argues that the Court has already decided that his
religious beliefs are sincere and that the Defendants’ actions were constitutionally “infirm.”
(D.I. 98) Thus, since Defendants cannot invoke qualified immunity, summary judgment should
be granted in Plaintiff’ s favor under law-of-the-case doctrine. (Id.) in the alternative, should the
Court revisit these issues, Plaintiff contends it should, again, find in his favor. (Id. at 16-18)
Defendants move for summary judgment on the grounds that: (1) at least Defendant Pennell

should be dismissed from the case because he did not participate in the decision to deny Plaintiff

 

4 The Third Circuit also found that Plaintiff" s “class-of-one” equal protection claim fails and
could be dismissed by this Court. See Parkell, 704 F. App’x at 125 n.6.

5 See supra n.3.

6 The case was reassigned from the now»retired I-Ionorable Sue L. Robinson to the undersigned
ludge on August 9, 2017.

 

a kosher diet; (2) Plaintiff failed to exhaust his administrative remedies; and (3) notwithstanding
the Third Circuit’s ruling, Defendants are still protected by qualified immunity. (D.l. 95)

Briefing on the motions was completed on July 19, 2018. (See D.I. 95, 98, 101-04) The
Court heard oral argument on November 2, 2018. (D.l. 108) (“Tr.”)
II. LEGAL STANDARDS

Under Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” The moving party bears the burden
of demonstrating the absence of a genuine issue of material fact. See Matsushr`ta Elec. Indus.
Co., Lfd, v. Zenith Radio Corp., 475 U.S. 574, 585»86 (1986). An assertion that a fact cannot
be - or, alternatively, is _ genuinely disputed must be supported either by “citing to particular
parts of materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations (including those made for purposes of the
motion only), admissions, interrogatory answers, or other materials,” or by “showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an adverse
party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(0)(1)(A) &
(B). If the moving party has carried its burden, the nonmovant must then “come forward with
specific facts showing that there is a genuine issue for trial.” Marsushita, 475 U.S. at 587
(internal quotation marks omitted). The Court will “draw all reasonable inferences in favor of
the nonmoving party, and it may not make credibility determinations or weigh the evidence.”
Reeves v. Sanderson Pfumbing Prods., Inc., 530 U.S. 133, 150 (2000).

To defeat a motion for summary judgment, the nonmoving party must “do more than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475

5

 

U.S. at 586; See also Podobm`k v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating
party opposing summary judgment “rnust present more than just bare assertions, conclusory
allegations or suspicions to show the existence of a genuine issue”) (internal quotation marks
omitted). The “mere existence of some alleged factual dispute between the parties will not
defeat an otherwise properly supported motion for summary judgment;” a factual dispute is
genuine only where “the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the
evidence is merely colorable, or is not significantly probative, summary judgment may be
granted.” Id. at 249-50 (internal citations omitted)', see also Celotex Corp. v. Cafrert, 477 U.S.
317, 322 (1986) (stating entry of summary judgment is mandated “against a party who fails to
make a showing sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial”). Thus, the “mere existence of a
scintilla of evidence” in support of the nonmoving party’s position is insufficient to defeat a
motion for summary judgment; there must be “evidence on which the jury could reasonably
fin ” for the nonmoving party. Anderson, 477 U.S. at 252.
III. DISCUSSI()N

A. Qualified Immunity

“From the earliest days of the republic, and continuing through today, the Supreme Couit
has ‘consistently held that an inferior court has no power or authority to deviate from
the mandate issued by an appellate court.”’ Unired States v. Kennedy, 682 F.3d 244, 252 (3d Cir.
2012) (quoting Briggs v. Pa. R. Co., 334 U.S. 304, 306 (1948)). “It is axiomatic that on remand

for further proceedings after [a] decision by an appellate court, the trial court must proceed in

 

accordance with the mandate and the law of the case as established on appeal.” Bankers Trust
Co. v. Bethlehem Steel Corp., 761 F.2d 943, 949 (3d Cir. 1985).
In resolving Parkell’s appeal, the Court of Appeals for the Third Circuit held:
Accordingly, we will vacate the portion of the District
Court’s order affording Senato and Pennell qualified immunity on
Parkell’s First Amendment claim and remand for further
proceedings consistent with this opinion. We will affirm the
District Court’s decision in all other respects
Parkell, 704 F. App’X at 127 (internal footnote omitted).

Thus, the Court is compelled to decline Defendants’ invitation to reconsider, disregard, or
overrule the Third Circuit’s decision that qualified immunity is not available to Defendants in
this case. (See D.I. 94 at 1`1-16; Tr. at 25-26, 28, 31-35)

B. First Amendment Claim

The First Arnendment to the United States Constitution provides that “Congress shall
make no law respecting an establishment of religion, or prohibiting the free exercise
thereof . . . .” U.S. Const. amend l. The First Amendment is incorporated by the Fourteenth
Amendment and, therefore, applies to the states. Cantwell v. Connecticut, 310 U.S. 296, 303
(1940).

“lnmates clearly retain protections afforded by the First Amendment, . . . including its
directive that no law shall prohibit the free exercise of religion.” O ’Lone v. Shabazz, 482 U.S.
342, 348 (1987) (internal citation omitted). The Third Circuit has held that “prisoners’ general
right to freely exercise their religion gives them the more specific right to be served religiously
acceptable meals while in prison.” Potts v. Holt, 617 F. App’x 148, 152 (3d Cir. 2015).

Only those beliefs that are “(1) sincerely held, and (2) religious in nature, in the

claimant’s scheme of things” are afforded First Amendment protections Africa v. Pennsylvania,

7

 

 

 

 

662 F.2d l025, 1030 (3d Cir. 1981). If both of these requirements are met, the Court must then
determine “whether a legitimate and reasonably exercised state interest outweighs the proffered
first amendment claim.” Id. In making this determination, the court is to apply the
“reasonableness test” set forth in Tumer v. Sajley, 482 U.S. 78, 89 (1987). The Tumer test
considers whether: (1) the regulation or practice in question furthers a legitimate governmental
interest unrelated to the suppression of expression; (2) there are alternative means of exercising
First Amendment rights that remain open to prison inmates; (3) the right can be exercised only at
the cost of less liberty and safety for guards and other prisoners; and (4) an alternative exists
which would fully accommodate the prisoners’ rights at de minimis cost to valid penological
interests S_ee Thornburg v. Abbott, 490 U.S. 401, 415-16 (1989); Turner, 482 U.S. at 89~91.

Plaintiff argues that the sincerity of his religious beliefs has already been resolved by
both the Correction Center staff -" evinced by the fact that he now receives kosher meals, a
prerequisite for which was a finding of a sincerely-held belief - and this Court; therefore, in his
view, he is entitled to summary judgment (D.l. 98 at 12-13) In the alternative, Plaintiff seeks to
prove his sincerity by pointing to the religious literature he carries with him and the fact that no
inmate would seek out kosher meals without a sincere religious belief, given their inferior
quality. (See ial at 2-5, 13)

While Defendants now claim that they have challenged the sincerity of Plaintiff’ s belief

(D.l. 101 at 15), the record does not support their assertions.7 The issue of Plaintiff" s sincerity

 

7 Defendants also point to the Third Circuit’s statement that on remand Plaintiff “will still need

to persuade a jury that his sincerely held religious beliefs required him to eat a kosher diet.”

Parkell, 704 F. App’x at 127. The Court reads this statement as indicating that the Third

Circuit’s holding was limited to the legal question of whether qualified immunity applied and

acknowledging the different roles of the Court in connection with immunity and the factfinder in

connection with other portions of the case. While the Third Circuit was not absolving Plaintiff
8

 

 

was not raised in Defendant Senato’s rejection of Plaintiff s request for a kosher diet (D.I. 2 Ex.
1), during the grievance process (D.l. 2 Ex. 3), or in Defendants’ initial motion for summary
judgment (see generally, D.I. 49). Defendants even concede that they made no effort to
determine Plaintiff" s sincerity, and instead focused on evenly applying the alleged DOC policy
limiting kosher meals to only those who were Orthodox Jewish. (D.I. 101 at 7; see also Tr. at 37
(admitting “[t]here is no express evidence from their mouths or their pen that they didn’t believe
it. . . . They really didn’t get to this sincerity 1 guess at this point because they had [the DOC]
policy” that you had to be Orthodox .lewish)) Consequently, the Court has repeatedly stated that
Plaintiff’ s sincerity is not in dispute. (D.l. 55 at 9 (“Plaintiff has followed his religious beliefs
for ten years, and there is no evidence of record that defendants dispute the sincerity of his
beliefs.”); id. at 15 (“As discussed, there is no dispute over plaintiff’ s sincerity.”); D.I. 68 at 13
(“[T]he issue of sincerity was not considered to be in dispute.”).

Even if the Court were to revisit the issue, there is no genuine dispute of material fact as
to the sincerity of Plaintiff’s beliefs Plaintiff provided detailed testimony that he has been
practicing his own form of ludaisrn for over a decade, mixed with Wicca mysticism and the
recognition of a divine female counterpart to the traditional male deity. (D.l. 64»2 at 16~18; D.I.
55 at 15) His sincerity is also reflected in the correspondence he sent in repeated attempts to
secure a kosher diet and religious materials he possesses (D.l. 99 Ex. A, D, .l) Defendants fail
to provide any evidence undercutting Plaintiff’s alleged sincerity. See Brown v. Johnson, 116 F.

App’x 342, 345 (3d Cir. 2004) (“[I]t is up to the prisons themselves to assert challenges to the

 

of his obligation to prove the affirmative aspects of his case, it was also not erasing the impact on
remand of any facts that were not in dispute (or facts for which Defendants had already waived
their opportunity to contest).

 

 

sincerity or religious nature of a prisoner’s beliefs, and where no such challenges are made, the
religious nature and sincerity of the beliefs are assumed.”). Given the evidence proffered by
Plaintiff, and Defendants’ repeated failure to offer any evidence to the contrary, the Court finds
there is no dispute of material fact as to Plaintiff’s sincerity, and concludes that Plaintiff had a
First Amendment interest in securing a kosher diet.

Accordingly, the Court must next turn to the Turrler factors to determine whether
Defendants reasonably impinged Plaintiff s right because of a valid penological interest. In this
case, the Court has already provided a thorough analysis applying Turner and determined that
“[D]efendants have not met their burden to show there is a ‘valid, rational connection’ between
the two-year denial of plaintiff s request for a kosher meal, the requirement for rabbi verification
and/ or status as an Oithodox lew, and the interests defendants presented to justify the
requirement.” (D.l. 68 at 14~19) Defendants ask the Court to revisit its prior conclusion based
on allegedly new evidence. (D.i. 101 at 7~9) Reconsideration of a previously-decided issue may
be appropriate when the record contains new evidence, but “only if the new evidence differs
materially from the evidence of record when the issue was first decided.” Hamilton v. Leavy,
322 F.3d 776, 787 (3d Cir. 2003)', see also fn re Continenlal Airlines, Inc., 279 F.3d 226, 232 (3d
Cir. 2002) (discussing how law-of~the-case doctrine “limits relitigation of an issue once it has
been decided” in earlier stage of same litigation). Defendants have failed to meet this standard
Defendants present as new material evidence Defendant Senato’s deposition testimony that he

denied Plaintiff a kosher diet because he was applying DOC policy as he understood it. (D.I. 101

10

 

 

 

at 8) This evidence does not go to any of the Turner factors, but rather to who should ultimately
be held responsible for the alleged Constitutional violation: Defendants or DOC.8

Hence, the Court finds there is no dispute of material fact as to Plaintiff’ s First
Amendment claim, and summary judgment is warranted in favor of Plaintiff However,
summary judgment will be entered only against Defendant Senato,9 for reasons to be discussed
next.

C. Defendant Pennell

Defendants move to have Defendant Pennell dismissed from the case, on the basis that he
was not involved in the decision to deny Plaintiff a kosher diet. (D.l. 95 at 10) Plaintiff counters
that Pemiell was instrumental in propagating the alleged unwritten policy that only those verified
as Orthodox lewish may receive a kosher diet. (D.I. 102 at 8) Based on the record, no
reasonable finder of fact could find that Pennell had personal involvement in the decision to deny

Plaintiff a kosher diet. Therefore, summary judgment will be granted in Pennell’s favor.

 

3 While Defendants argue that “[t]llere is no legal basis for extending personal liability to
Defendants in their individual capacities for policies they did not create” (D.l. 101 at 8),
Defendants cite no legal authority for this proposition, and courts have not limited potential
liability to policymakers on these grounds See Csizmadia v. Fauver, 746 F. Supp. 483, 467-88,
490 (D.N.J. 1990) (allowing individual~capacity suit against New Jersey DOC policymakers as
well as those employees/officers who enforced policy, although also concluding

employees/ officers were protected by qualified immunity - which here is not available to
Defendants, based on Third Circuit’s decision).

9 'l`he Court acknowledges the oddity ~ and at least arguably unfairness ~ that the only person
liable for the violation of Parkell’s constitutional rights is Senato, a Food Services Manager who
was evidently complying with an unwritten policy and practice of limiting kosher meals to
inmates who are Orthodox Jewish. Even Plaintiff seems to acknowledge that this appeared to be
DOC’s policy, as he was denied kosher meals at more than one DOC facility. (D.l. 64-2 at 43-
44) Still, given the decision on appeal regarding no qualified immunity, the uncontested facts as
to Plaintiff’ s sincerely-held beliefs, the lack of new evidence to disturb the law~of-the-case
application of the Turner factors, and the other reasons given throughout this Opinion, the
inexorable result is that Senato (and only Senato) is liable.

ll

 

 

“An individual government defendant in a civil rights action must have personal
involvement in the alleged wrongdoing . . . .” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir.
2005) (internal quotation and brackets omitted). “Personal involvement can be shown through
allegations of personal direction or of actual knowledge and acquiescence.” Rode v.
Dellarciprei‘e, 845 F.2d ll95, 1207 (3d Cir. 1988). “Facts showing personal involvement of the
defendant must be asserted; such assertions may be made through allegations of specific facts
showing that a defendant expressly directed the deprivation of a plaintiff[’]s constitutional rights
or created such policies where the subordinates had no discretion in applying the policies in a
fashion other than the one which actually produced the alleged deprivation.” Rahim v. Holden,
831 F. Supp. 2d 845, 849-50 (D. Del. 20l1) (citing Sample v. Diecks, 885 F.2d l099, 1117-18
(3d Cir. 1989)).

The record establishes that Pennell provided no obstacle to Plaintiff’s attempts to change
his faith records in order to receive a kosher diet. Plaintiff sought to change his faith records
from “Roman Catholic” to “Jewish” sometime in February 2014. (D.l. 2 Ex. 2) Pennell replied
on Fehruary 20, 20]4, indicating he was receptive to helping Plaintiff change his faith records
and asking a few questionsl (Ia’.) Plaintiff responded to Pennell the following day (D.I. 99 Ex.
A) and four days later Pennell provided Plaintiff the Change of Faith Form. Pennell then
approved the request within a week of receiving Plaintiff’s completed form. (D.I. 99 Ex. G)
Pennell followed all applicable DOC policies and performed all procedures required of him
Once Plaintiff completed the Change of Faith Form, Policy No. 5.3 required Plaintiff to complete
a Religious Diet Participation Agreement, which only Food Services unit staff could approve or
reject. (D.I. 45 Ex. B at Policy No. 5.3, DOC0l4) There is no evidence that Pennell had any

involvement with the processing of the Religious Diet Participation Agreernent.

l2

 

 

The record also does not support Plaintiff` s argument that Pennell propagated the alleged
unwritten policy that only those who are Orthodox Jewish may receive a kosher diet. Plaintiff
points to Pennell’s deposition testimony, arguing that Pennell required a rabbi to verify whether
inmates were Orthodox llewish. (D.I. 102 at 7~8) However, Pennell’s testimony discusses only
the distinction between declaring oneself “.lewish” and being “validated” by the Jewish
community ~ whether it be through lineage or conversion - which is necessary in order to
participate in religious services. (D.l. 99 Ex. B at 71-72) ln fact, Pennell specifically testified
that daily kosher meals were not reserved only for those who were Orthodox Jewish, but rather
those who were “practicing” the Jewish faith, as compared to those who were “non-practicing”
(who received kosher meals only on holidays). (Id. at 81-84) Pennell further testified (without
contradiction in the record) that he did not know how DOC distinguished between practicing and
non-practicing inmates for purposes of the religious diet program “because [he] was not asked
for input in putting the policy together.” (Id. at 82)

While Pennell may have been an actor in Plaintiff’s attempts to secure a kosher diet,
Plaintiff has not set forth any facts indicating that Pennell was involved in the decision to deny
him a kosher diet. For these reasons, Defendants’ motion for summary judgment as to the claims
against Defendant Pennell will be granted

D. Exhaustion cf Administrative Remedies

Defendants argue for the first time that summary judgment should be granted in their
favor because Plaintiff failed to exhaust his administrative remedies (D.I. 95 at 10-11) The
Prisoner litigation Reform Act (“PLRA”) provides that no action shall be brought by a prisoner,
With respect to prison conditions, until all available administrative remedies are exhausted

42 U.S.C. § l997e(a). “{T]o properly exhaust administrative remedies prisoners must ‘complete

13

 

 

 

the administrative review process in accordance with the applicable procedural rules,’ . . . rules
that are defined not by the PLRA, but by the prison grievance process itself.” Jorzes v. Bock, 549
U.S. 199, 2l8 (2007) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)). The Third Circuit has
held that to complete the administrative review process, an inmate need only show “substantial”
compliance With the prison’s grievance procedures Small v. Camden Cly., 728 F.3d 265, 272
(3d Cir. 2013).

Failure to exhaust administrative remedies is “an affirmative defense to be pleaded by the
defendant.” Ray v, Kertes, 285 F.3d 287, 295 (3d Cir. 2002). A defendant’s failure to raise an
affirmative defense in a responsive pleading or appropriate motion generally results in waiver of
the defense See Charpentier v. Godsil, 937 F.2d 859, 863 (3d Cir. 1991). However, Federal
Rule of Civil Procedure lS(a) permits the Court to grant leave to amend a responsive pleading to
include an affirmative defense, and the Third Circuit has held that “[u] nless the opposing party
will be prejudiced, leave to amend should generally be allowed.” Ial. at 864. When no answer
has been filed, affirmative defenses should still be raised early in the proceedings See Williams
v. Murdock, 330 F.2d 745, 749 (3d Cir. 1964) (noting that where no answer is filed, affirmative
defense must be raised in motion to dismiss or “asserted successfully at the early stage of th[e]
proceeding”); see also Unired States v. Bendolph, 409 F.3d 155, 173 (3d Cir. 2005) (“The very
purpose of affirmative defenses . . . is to conserve judicial resources by requiring the parties to
raise them early in the proceedings.”).

The Court agrees with Plaintiff that the situation here is similar to that in Jones v.
Gardels, where this Court found that defendants had waived their affirmative defense of
exhaustion when they (i) did not file an answer; (ii) did not raise the issue in discovery

responses; and (iii) raised the issue for the first time on summary judgment, three years after the

14

 

complaint had been filed and nearly two months after the close of discovery. See 2006 WL
37039, at *3 (D. Del. Jan 6, 2006). Here, too, Defendants have not filed an answer, so no
responsive pleading is in the docket and available to be amended More importantly, Defendants
only first raised the affirmative defense of failure to exhaust administrative remedies in their
pending motion for summary judgment, which was filed more than four years after the
Complaint, after two previous rounds of summary judgment briefing, and almost a month after
the close of discovery.m Under these circumstances Plaintiff would be prejudiced11 by allowing
Defendants to add this new defense at this late stage of the case. Therefore, the Court holds that
Defendants have waived the affirmative defense of failure to exhaust administrative remedies
IV. CONCLUSION

For the reasons stated above, the Court will grant in part and deny in part both summary
judgment motions Summary judgment will be entered for Plaintiff and against Senato on
Plaintiff`s First Amendment claim. Summary judgment will be entered for Pennell and against

Plaintiff on that same First Amendment claim. An appropriate order follows

 

10 Defendants argue that it was only during Dutton’s deposition that they learned that Plaintiff
could have filed another grievance (D.l. 103 at 7) But Dutton was initially a named Defendant,
and Defendants had access to this information from the start of the case. See Inline Conneci‘z'on
Corp. v. AOL Time Warner Inc., 237 F.R.D. 361, 368 (D. Del. 2006) (“It is not for a party to
unilaterally determine that it may delay moving to amend its pleadings when it has access to the
information necessary for such amendment Moreover, defendants certainly could have taken
this period to reexamine their pleadings and the information in their possession and timely-filed
any motion to amend they deemed warranted.”).

ll While the relevant parties have already been deposed, Defendants’ assertion of a new
affirmative defense of failure to exhaust administrative remedies would likely require additional
inquiry into the practical availability of the VCC grievance process

15

 

